Citation Nr: 1432360	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vision impairment, to include bilateral cataracts and pseudophakia, and to include as secondary to the service-connected diabetes mellitus type II, and to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for right arm numbness, to include as secondary to the service-connected diabetes mellitus type II, and to include as secondary to in-service herbicide exposure.

3.  Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1965 to January 1967, and from July 1967 to July 1970, to include service on land in the Republic of Vietnam (Vietnam) during the Vietnam War era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006, April 2007, and October 2007 rating decisions by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO), which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these claims. 

In April 2012 and January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

In June 2008, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for erectile dysfunction.  However, a subsequent May 2014 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for vision impairment, to include bilateral cataracts and pseudophakia, and to include as secondary to the service-connected diabetes mellitus type II, and to include as secondary to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis of a right arm disorder underlying the Veteran's right arm numbness is not demonstrated by the record.

2.  Throughout this appeal, the Veteran's Type II diabetes mellitus has required insulin and a restricted diet, but has not required regulation of his activities.


CONCLUSIONS OF LAW

1.  Service connection for right arm numbness is not established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for Type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the right arm numbness claim, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in May 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the diabetes mellitus claim, this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for Type II diabetes mellitus.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in September 2006 before the grant of service connection for Type II diabetes mellitus was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the right arm claim, the record indicates that the Veteran participated in VA examinations in January 2007 and April 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the Veteran's medical treatment records, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claim.

Regarding the Type II diabetes mellitus claim, the Veteran was afforded VA examinations in January 2007 and April 2014.  The reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in April 2014.  Thus, there is no duty to provide further medical examination on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its April 2012 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The April 2012 remand directed the AOJ to determine whether the Veteran was exposed to herbicides during his military service in Thailand.  Following additional development, the AOJ determined, in a Formal Finding dated in July 2012, that they could not verify whether the Veteran was exposed to herbicides while stationed in Thailand.  The January 2014 remand directed the AOJ to schedule the Veteran for additional VA examinations, which he had in April 2014.  The April 2014 remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his Virtual VA paperless claims file.  Finally, both remands instructed the AOJ to readjudicate the claims, which was accomplished in the November 2012 and May 2014 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for right arm numbness

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has not been established.  A private treatment record dated in December 2006 documents that the Veteran was experiencing peripheral neuropathy and right arm numbness.  The diagnoses are listed separately.  The Veteran also has a current diagnosis of peripheral sensory neuropathy (with no extremities specified) in his current VA treatment list.  Accordingly, based on this evidence, the Veteran was afforded two VA examinations, one in January 2007 and one in April 2014.  At both examinations, following a physical examination of the Veteran and a sensory examination, the Veteran was found to not have a current diagnosis, to include peripheral neuropathy or diabetic neuropathy, to account for his right arm numbness.  The April 2014 VA examiner observed that the Veteran had been previously diagnosed with peripheral neuropathy, but the VA examiner found that this peripheral neuropathy diagnosis was referring to the Veteran's lower extremities (for which service connection is currently in effect) and not his upper right extremity (which was normal upon examination).  The treatment records contained in the claims file also fail to diagnose the Veteran with peripheral neuropathy or any other disorder specific to his upper right extremity.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, clinical diagnoses of a right arm disorder, to include peripheral neuropathy of the right upper extremity, have not been of record since the service connection claim was initially filed in May 2007.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Accordingly, service connection for right arm numbness is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a current diagnosis related to his symptoms of right arm numbness, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a right arm disorder.  In any event, the Board finds that the opinions of the VA and private physicians substantially outweigh the Veteran's self-diagnosis, as these medical professionals have greater training and expertise than the Veteran in diagnosing a neurological disorder. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for right arm numbness, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for right arm numbness is denied.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).
Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 20 percent initial disability rating under 38 C.F.R. 
§ 4.119, DC 7913 for his Type II diabetes mellitus.  He seeks a higher initial disability rating.

Under DC 7913, a 20 percent rating is warranted for Type II diabetes mellitus which requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for Type II diabetes mellitus which requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119.  Note (1) in this code indicates to evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The United States Court of Appeals for Veterans Claims (Court) recently held that in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100-percent rating)).

Applying these criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher rating for his Type II diabetes mellitus.  The evidence of record reveals his Type II diabetes mellitus requires a restricted diet and insulin, but does not necessitate a regulation of his activities.  38 C.F.R. § 4.119, DC 7913.  At the January 2007 VA compensation examination, the Veteran reported that he walks for exercise every day.  The January 2007 VA examiner determined that the Veteran was not restricted in his ability to perform strenuous activities due to his Type II diabetes mellitus.  At the April 2014 VA examination, the VA examiner found that the Veteran's Type II diabetes mellitus did not require a regulation of his activities as part of a medical management of the Type II diabetes mellitus.  Additionally, there is no evidence in the record of physician-prescribed restrictions on the Veteran's strenuous activities to prevent hypoglycemic reactions.  In fact, many of the VA physicians encouraged the Veteran to begin exercising now that he had a diagnosis of Type II diabetes mellitus.  See VA treatment records dated in September 2009, November 2011, January 2013, July 2013, and November 2013.

Hence, since all three requirements for a higher 40 percent rating are not met, he cannot receive this greater rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  However, the Veteran's lay testimony, concerning his Type II diabetes mellitus purportedly requiring a regulation of his activities, is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected Type II diabetes mellitus at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's Type II diabetes mellitus fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the Type II diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports taking medication, restricting his diet, and walking every day as a way of controlling his Type II diabetes mellitus.  The regulations specifically address all of these actions - medication control, restriction of diet, and regulation of activities.  The Veteran's symptoms were considered in applying the regulations, but he does not have a regulation of his activities that would warrant a 40 percent under the regulations.  Thus, there is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently retired, but that his retirement was not due to his service-connected Type II diabetes mellitus.  The Veteran has not alleged that his service-connected Type II diabetes mellitus has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to service connection for right arm numbness, to include as secondary to the service-connected diabetes mellitus type II, and to include as secondary to in-service herbicide exposure, is denied.

Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus type II is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining vision impairment claim can be properly adjudicated.   

This claim was previously remanded by the Board in January 2014 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded a VA examination in April 2014.  The VA examiner diagnosed the Veteran with bilateral pseudophakia and also noted the Veteran's VA current diagnosis of cataracts.  The examiner then provided a negative nexus opinion for secondary service connection based on causation only.  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed bilateral cataracts and pseudophakia were aggravated beyond their natural progression by his service-connected Type II diabetes mellitus.  38 C.F.R. § 3.310 (2013).  The examiner also did not provide a medical opinion regarding whether these current diagnoses had their onset in or are otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure.  These medical opinions were specifically requested by the Board in its January 2014 remand.  Thus, an addendum VA medical opinion is required to determine the etiology of the Veteran's bilateral eye disorder.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the April 2014 VA examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral cataracts and pseudophakia.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for a VA eye examination by a qualified physician to determine the etiology of his currently diagnosed bilateral cataracts and pseudophakia.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the currently diagnosed bilateral cataracts and pseudophakia had their onset in or are otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure?

b)  Is it at least as likely as not that the currently diagnosed bilateral cataracts and pseudophakia are aggravated beyond their normal progression by the service-connected Type II diabetes mellitus?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2013).

2.  After the above action has been completed, readjudicate the Veteran's vision impairment claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


